OPINION
{¶ 1} Rodney Dunn appeals from his conviction and sentence in Montgomery County Common Pleas Court following guilty pleas to charges of murder and aggravated burglary.
 {¶ 2} On March 17, 2004, Dunn's appellate counsel filed a brief pursuant to Anders v. California (1967), 386 U.S. 738, asserting his inability to identify any potentially viable issues for our review. On March 22, 2004, we informed Dunn of his attorney's Anders brief and granted him sixty days, or until May 21, 2004, to file a pro se brief assigning any errors for review.
 {¶ 3} On April 20, 2004, Dunn filed a motion in which he expressed his desire to proceed pro se and sought an extension of at least thirty days, or until May 20, 2004, to file a brief. No such extension was required, however, because our prior entry had granted Dunn until May 21, 2004, to file his brief.
 {¶ 4} As of June 9, 2004, Dunn had not filed a pro se brief, and the cause was submitted for our review on that date. Having now fulfilled our obligation to examine the record of the proceedings in this case, we agree with the assessment of appellate counsel that there are no potentially meritorious issues for appellate review. The record reflects that Dunn knowingly, intelligently, and voluntarily pled guilty to the foregoing charges as part of a plea agreement. The trial court's judgment is affirmed.
Wolff, J., and Young, J., concur.